- * Case 3:17-cr-00016-WQH Document 105 Filed 12/01/20 PagelD.290 Pee PPI

MLE. |

oe, a
por Fr tay;
soy Shee fio shaeF Sa eT

By TESTS oe GEERT

BERIT Y

on

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revacations

   

UNITED STATES DISTRICT COURT
‘ SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or After November 1, 1987)

Vv

“CESAR CERVANTES (2
@) Case Number: 3:17-CR-00016-WQH

 

 

Erik Richard Bruner
_ _ . Defendant’s Attorney
REGISTRATION NO. 59918-298
LJ
THE DEFENDANT:
admitted guilt to violation of allegation(s) No. 1
C) was found guilty in violation of allegation(s) No. __ after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s}:

Allegation Number - Nature of Violation
1 nvl, Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT [S$ ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
Judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

November 30, 2020

Date of Imposition of Sentence

Ajit Z

HON. WILLIAM 0. HAYEY/A——™
UNITED STATES DISTRACT JUDGE

 
* Case 3:17-cr-00016-WQH Document 105 Filed 12/01/20 PagelD.291 Page 2 of 2

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: CESAR CERVANTES (2) Judgment - Page 2 of 2
CASENUMBER: _3:17-CR-00016-WQH |

IMPRISONMENT
. The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a terrn of:
Sixteen (16) months to run consecutively to case 19cr5 195-WQH

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons: -

OO

L_ The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
L] at A.M. on

 

 

as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

L] on or before

O asnotified by the United States Marshal.

Li as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at | » with a certified copy of this judgment.
UNITED STATES MARSHAL ~
By DEPUTY UNITED STATES MARSHAL ~

3:17-CR-00016-WQH
